Citation Nr: 1549861	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served in the National Guard for many years, including periods of active duty from May 1975 to April 1976, from December 1990 to June 1991, from March 2005 to May 2006, and from June 2007 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2009 (denying service connection for bilateral hearing loss) and June 2010 (denying service connection for tinnitus).

In November 2011 the Veteran and his Spouse testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of the hearing is of record.

In May 2014 the Board issued a decision that in relevant part denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015 the Court issued an Order granting a Joint Motion for Partial Remand by the parties that vacated the Board's decision in regard to service connection for bilateral hearing loss and tinnitus and returned those issues to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Joint Motion for Partial Remand (Joint Motion) asserts that the Board's decision in May 2014 relied on an inadequate medical opinion; specifically, the parties noted the December 2012 VA audiological examination cited by the Board appeared to be internally inconsistent.  

In this regard, the examination report reveals the examiner provided a detailed rationale as to why the Veteran's pre-existing hearing loss did not permanently worsen during his periods of active duty.  However, when responding affirmatively to the question that the Veteran's hearing loss pre-existed service, the examiner also responded affirmatively to the question of whether the pre-existing hearing loss was aggravated beyond normal progression in military service, with the only rationale provided being "[h]earing loss is evident on enlistment exams in 1975."  As "permanent worsening" and "aggravation" essentially mean the same thing for    VA purposes, the examiner's conclusion that the pre-existing hearing loss was aggravated by service is inconsistent with the conclusion that the Veteran's         pre-existing hearing loss was not permanently worsened by service. 

A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In light of the above, remand for an addendum opinion is required. 

The claim for service connection for tinnitus is intertwined with the claim for service connection for hearing loss and must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the December 2012 audiology examination, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another VA audiologist for review.  The examiner must review the Veteran's electronic claims file.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should provide an addendum opinion which reconciles the conclusion in the December 2012 VA examination that the Veteran's pre-existing hearing loss was not permanently worsened by periods of active duty with the conclusion that the Veteran's pre-existing hearing loss was aggravated by active service.  For reference, if the pre-existing hearing loss was not permanently worsened in service, then the presumption of aggravation does not attach.  If the pre-existing hearing loss was permanently worsened in service, then the presumption of aggravation attaches, and the question becomes whether that permanent worsening/aggravation was the result of  events in service or was clearly the result of the natural progression of the pre-existing disorder.

Specifically, the examiner should address the following questions.  

a. Did the pre-existing right ear and left ear hearing loss undergo a permanent worsening during his periods of active military service?  Please explain why or why not.  

b. If the examiner concludes the pre-existing hearing loss in either ear was permanently worsened (aggravated) during a period of active service, the examiner should provide an opinion as to whether that permanent worsening was clearly due to the natural progression of the pre-existing disability (versus being the result of events in service).  The examiner should provide a rationale for the opinions expressed.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




